Citation Nr: 1414341	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 1984 and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through September 2005 with the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  

The Board notes that the appellant testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  The Veterans Law Judge that conducted the March 2011 hearing has since retired from the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who would decide her appeal, but she declined.

In June 2011, the Board remanded the claims on appeal to attempt to obtain any evidence identified by the Veteran, verify periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and obtain VA examinations and opinions on the issues at hand.  Such VA examinations were conducted in September 2011 and contain etiological opinions. 

In August 2012, the Agency of Original Jurisdiction (AOJ) issued a Supplemental Statement of the Case (SSOC) addressing the issues on appeal.  The SSOC conspicuously discloses that the Veteran had failed to report for her scheduled VA examinations.  Yet, the claims file discloses that such examinations were indeed conducted in September 2011.  Notwithstanding, in a February 2014 Post-remand Brief the Veteran waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, this matter was last before the Board, at which time it was remanded to verify the Veteran's periods of ACDUTRA and INACDUTRA and obtain VA examinations and etiological opinions.  

In May 2012, the AOJ was able to obtain the Veteran's Army Reserve records, which disclose various periods of ACDUTRA and INACDUTRA.  These records notably contain a detailed list of ACDUTRA and INACDUTRA dating from September 12, 1994, through September 18, 2005.  The records also contain documentation of numerous 2 week periods of ACUDTRA.  

In its June 2011 remand, the Board also directed that the AOJ delineate in writing the Veteran's periods of active duty, ACUDTRA and INACDUTRA and provide such a list to the examiner that provided the requested examinations.  A review of the VA examination reports notes that the examiner was unclear as to the Veteran's service dates and was not provided a list of the Veteran's service dates per the Board's remand, as that development was conducted after the Veteran was afforded VA examinations.  Thus, the examination report does not comply with the Board's remand directives.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

The Veteran has also taken issue with the examination reports.  She relates that the examiner mischaracterized her on several accounts and that the examinations were inadequate.  With respect to her low back and left knee claims she notes that no diagnostic studies, particularly X-rays, were taken.  She claims that the examiner did not have the claims file for review at the time of the examination.  See October 2011 statement from Veteran.  

A review of the September 2011 VA examination pertaining to the Veteran's low back, discloses that the VA examiner rendered a negative etiological opinion, concluding that there was no objective evidence of a chronic low back condition, but rather a history of transient strain and sprain.  The report notes that the claims file was reviewed, and reflects a history of back strain since the 1990s and back pain in 1995 during a period of physical training (PT).  Flexion was limited and pain was noted, although the examiner felt that the Veteran's subjective complaints were "out of proportion to objective findings."  The examiner noted spasm and/or guarding, but did not specify, although there was apparent pain to palpation.  Muscle strength and neurologic examination were normal.  No X-rays were taken in conjunction with the VA examination, although the examination report notes that the Veteran reported having recently had X-rays of the spine a week prior to the examination by her primary care provider.  Those x-ray records must be obtained.

Upon remand, the Veteran should be asked to identify any outstanding relevant records pertaining to her claims on appeal, and offered any assistance requested.   

The Veteran was also afforded a VA examination for service connection of hypertension in September 2011.  As noted above, the examiner was not provided information regarding the Veteran's ACDUTRA dates.  Active military service includes ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

A review of the examination report and evidence of record discloses a current assessment of hypertension.  The Veteran maintains that she incurred hypertension during a period of ACDUTRA in July 2004 and that she has been on medication since.  Notably, the record documents a history of maternal hypertension assessed on July 29, 2004, at Ft. Gordon, Georgia, during which the Veteran was on ACDUTRA.  See Page 2 of 9, IWS - Retirement Information sheet.   The September 2011 VA examiner related that the Veteran's "self[-]report of aggravation of [hypertension] was due to her pregnancy [and] not military service."  

The examiner's rationale is insufficient.  As noted above, active duty service includes ACDUTRA where an individual was disabled from a disease, such as hypertension, if it was aggravated in the line of duty.  The Veteran's report of having been assessed as having hypertension with continuous use of medication since the July 2004 documented in-service maternal hypertension indicates that hypertension may have been aggravated in service, regardless of whether hypertension was related to the Veteran's pregnancy.  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2013), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Upon remand, the examiner should address, with sufficient rationale, whether the Veteran's hypertension was chronically aggravated in service, as opposed to undergoing its natural progression.  

In September 2011, the Veteran also received a VA examination with respect to her left knee service connection claim.  The examination report notes that the claims folder was reviewed and that the Veteran apparently reported no issues with her knee.  The Veteran then apparently offered a history of injuring her knee during a 1995 period of ACDUTRA and a history of occasional locking, although more so of the right knee.  The examiner ultimately rendered a negative etiological opinion in that she did not diagnose ay chronic left knee disability but rather a left knee strain, resolved with no known residuals.  However, the Board notes that the record reflects an assessment of chronic patellar tendonitis of the left knee, apparently dating to motor vehicle accidents in 1994 and 1998.  It thus appears to the Board that the examination was not based on a full review of the record.  Barr, supra.  Upon remand, the Veteran should be afforded a VA new VA examination.  38 C.F.R. § 4.2

Lastly, the Board notes that the only documentation of the Veteran's September 2011 VA examinations are the examination reports that the Veteran provided.  In order to ensure that the record contains the full examination reports, the September 2011 VA examination reports should be obtained from the Gainesville, FL VA Medical Center (VAMC).  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify any treatment records and/or medical opinions relating to her claims.  Should she identify any records and request VA's assistance in obtaining them, she should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), i.e. VA Form 21-4142, attempt to obtain the outstanding evidence.  Any negative search result should be noted in the record and communicated to the Veteran.  The Veteran should be advised that she may also submit any such evidence.

2.  Attempt to obtain any VA medical records not currently associated with the claims file, particularly the records of the Veteran's September 2011 VA examinations of the spine, left knee and hypertension.

Perform any and all follow-up as necessary, and document negative results.  A negative response is required, unless determined by VA that any efforts to obtain these records are futile.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the appellant for appropriate VA examinations in support of her claimed hypertension, left knee disorder and low back disorder.  Any and all indicated evaluations, studies and tests, to include X-rays, deemed necessary by the examiners should be accomplished.  

The claims file, including a list of the appellant's active duty, ACDUTRA and INACDUTRA dates, must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was conducted.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service records, lay assertions, and the pertinent medical evidence.

Following a thorough evaluation of the appellant the examiner is asked to determine whether the appellant has hypertension and the precise nature of any disabilities of the appellant's left knee and low back.

For each identified and diagnosed condition the examiner should determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the condition is the result of (a) an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or (b) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

Aggravation means a permanent worsening of the condition beyond its natural progression.  If aggravation is found, the examiner is reminded that it is the timing of the aggravation that is key (e.g., whether on ACDUTRA or not), and not necessarily the cause of the aggravation (e.g., the Veteran's pregnancy). 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



